MoOLELLAN, C. J.
— If- the certificates of acknowledgment to the deeds were insufficient, it was competent to prove their execution by the officer who signed the certificates, his signature being taken as that of an attesting witness. — N. C. & St. L. R’y Co. v. Hammond, 104 Ala. 191, 199 and cases there cited.
And if the certificates were not defective, the error of proving the signature by the officer involved no injury to the plaintiff.
It is quite a mistake to suppose that a grantor can make an efficacious signature of a deed by the hand of another only when he is not sufficiently educated to write his own name. To the contrary the rule is that *644lie may affix bis signature by tbe band of another, tbe subscription being made in bis presence and at bis direction, however capable be may be mentally and physically at tbe time of writing bis own name.—Lewis, Admr. v. Watson, 98 Ala. 479; 9 Am. & Eng. Ency. Law, p. 144; 1 Devlin on Deeds, § § 232, 233.
The rulings of tbe trial court were in consonance with these principles, and its judgment is affirmed.
Affirmed.